Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 1 of 8 PageID #: 85




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

CAMERON MAYFIELD,                                     )
                                                      )
                                Petitioner,           )
                                                      )
                           v.                         )       No. 2:19-cv-00466-JPH-DLP
                                                      )
RICHARD BROWN,                                        )
                                                      )
                                Respondent.           )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       Cameron Mayfield's petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case WVS 19-06-0004. For the reasons explained in this Entry, Mr. Mayfield's

petition must be denied.

                                              I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                  1
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 2 of 8 PageID #: 86




                                 II. The Disciplinary Proceeding

       WVS 19-06-0004 began with the following conduct report, written on June 10, 2019, by

Correctional Officer J. Thompson:

       I c/o J. Thompson on 6-10-19 @ approx 2:25 pm witnessed Offender Mayfield,
       Cameron # 178522 being placed in the SCU A 1100 range shower for
       decontamination. Offender Mayfield was escorted to B-east after his shower. O.C.
       contaminated clothing and feces was left in the shower for someone else to come
       in contact with.

Dkt. 7-1. Pictures show feces on a shower floor next to a pair of shoes and a prison jumpsuit. Dkts.

7-2, 7-3.

       On June 14, 2019, Mr. Mayfield received a screening report notifying him that he was

charged with violating Code 123, "Body Fluid and Fecal Waste." Dkts. 7-4, 7-18. At screening,

Mr. Mayfield asked to call two correctional officers to testify about his character and Nurse

C. Landis to testify regarding his medications and medical conditions. Dkt. 7-4. He also asked to

present his medications as evidence. Id.

       On June 23, 2019, Mr. Mayfield requested Officer Thompson's disciplinary record. Dkt.

7-9. That request was denied as "irrelevant to [the] conduct report or case." Id. On June 25,

Mr. Mayfield requested a statement from Dr. Byrd or another doctor regarding the effects of his

medications and how "trauma to the human body" can cause a person to defecate involuntarily,

particularly after the person has taken a stool softener. Dkt. 7-10.

       Nurse Landis did not testify or provided a witness statement. Nurse Wright provided a

statement confirming that Mr. Mayfield was prescribed a stool softener, but she stated that he "has

no diagnosis or medications that would make him defecate in the shower." Dkt. 7-12. Dr. Byrd

provided a statement noting that Mr. Mayfield was prescribed Colace, a "laxative stool-softener

combination" that "works synergistically to relieve constipation." Dkt. 7-11. Dr. Byrd also stated

that Mr. Mayfield was prescribed Docusate, which "softens the stool leading to easier passage of
                                                  2
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 3 of 8 PageID #: 87




feces." Id. Dr. Byrd stated that Mr. Mayfield's request about trauma and involuntary defecation

was "broad and vague" and that any statement on that subject "would simply be speculative at

best." Id.

        WVS 19-06-0004 proceeded to a disciplinary hearing on July 5, 2019. Dkt. 7-8.

Mr. Mayfield stated that the trauma of being sprayed, combined with his stool softener, caused

him to defecate involuntarily on the way to the shower. Id. The hearing officer considered Mr.

Mayfield's statement, along with the conduct report, the witness statements that were submitted,

and the pictures showing feces in the shower. Id. The hearing officer found Mr. Mayfield guilty

and assessed sanctions, including a loss of earned credit time. Id. Mr. Mayfield's administrative

appeals were denied. Dkt. 7-16; dkt. 7-17.

                                             III. Analysis

        Mr. Mayfield asserts five arguments for habeas relief. Two center on the notion that the

hearing officer should have accepted his explanation that he defecated involuntarily. Three are

arguments that requests for evidence were wrongly denied. None of the five presents a valid basis

for habeas relief.

A.      Sufficiency of Evidence

        Mr. Mayfield argues that "insufficient evidence" supported his disciplinary conviction

because the hearing officer "disregard[ed]" his explanation that the pepper spray and his

medications caused him to defecate involuntarily. Dkt. 1 at 3. Mr. Mayfield further states that

Officer Thompson instructed him "to clean up his clothing and feces inside of the shower," but

this fact was omitted from the conduct report. Dkt. 10 at 11. Mr. Mayfield adds that he was "unable

to even clean up the clothing and feces because he was temporar[ily] blind from the chemical agent

that was applied in bad faith." Id. at 9.



                                                  3
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 4 of 8 PageID #: 88




       "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it and

demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274. The "some evidence"

standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles,

288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455–

56 (emphasis added). See also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The

some evidence standard . . . is satisfied if there is any evidence in the record that could support the

conclusion reached by the disciplinary board.") (citation and quotation marks omitted).

       An inmate violates Code 123 by "[p]lacing body fluid or fecal waste in a location

unintended for the hygienic disposal of body fluid or fecal waste." Dkt. 7-18 at § 123. The conduct

report and photographs are evidence supporting the hearing officer's conclusion that Mr. Mayfield

placed feces in the shower, which is a location unintended for hygienic disposal of feces. Under

the "some evidence" standard, this evidence is sufficient to support the hearing officer's decision.

So long as some evidence supports the hearing officer's decision, the Court may not "reweigh the

evidence" or "look to see if other record evidence supports a contrary finding." Rhoiney, 723 F.

App'x at 348 (citing Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000)). Mr. Mayfield was free

to present his explanation to the hearing officer, but the hearing officer was not obligated to accept

it. She did not deny Mr. Mayfield due process by finding him guilty based on other evidence in

the record.

B.     Impartiality of Hearing Officer

       Mr. Mayfield also asserts that, by disregarding his explanation that he defecated

involuntarily, the hearing officer "conducted a partial disciplinary hearing." Dkt. 1 at 3. A prisoner

in a disciplinary action has the right to be heard by an impartial decision-maker. Hill, 472 U.S. at



                                                  4
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 5 of 8 PageID #: 89




454. "A 'sufficiently impartial' decision-maker is . . . necessary, in order to shield the prisoner

from the arbitrary deprivation of his liberties." White v. Indiana Parole Bd., 266 F.3d 759, 768

(7th Cir. 2001).

        Hearing officers "are entitled to a presumption of honesty and integrity" absent clear

evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003); see Perotti v.

Marberry, 355 F. App'x 39, 43 (7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)).

Moreover, "the constitutional standard for impermissible bias is high." Piggie, 342 F.3d at 666.

The presumption is overcome—and an inmate's right to an impartial decision-maker is breached—

in rare cases, such as when the hearing officer has been "directly or substantially involved in the

factual events underlying the disciplinary charges, or in the investigation thereof." Id. at 667.

       There is no indication that the hearing officer was involved in the incident underlying

Mr. Mayfield's disciplinary charge or in investigating the incident. Mr. Mayfield essentially asserts

that the hearing officer was biased against him because she rejected his argument and found him

guilty. He has not identified any action by the hearing officer that amounts to a violation of his due

process rights.

C.     Denial of Evidence

       Mr. Mayfield argues that he was wrongly denied evidence from Nurse Landis, Officer

Thompson, and Dr. Byrd. Due process entitled Mr. Mayfield to a limited opportunity to present

evidence to an impartial decision-maker. Hill, 472 U.S. at 454; Wolff at 563–67. The right to

present evidence is limited to "material exculpatory evidence." Jones v. Cross, 637 F.3d 841, 847

(7th Cir. 2011). Evidence is exculpatory if it undermines or contradicts the finding of guilt, see id.,

and it is material if disclosing it creates a "reasonable probability" of a different result, Toliver v.

McCaughtry, 539 F.3d 766, 780–81 (7th Cir. 2008).



                                                   5
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 6 of 8 PageID #: 90




       As the petitioner, Mr. Mayfield faces the burden of establishing that the evidence he was

denied was material and exculpatory. See Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003)

(noting the petitioner did not "explain how [the requested witness's] testimony would have helped

him" and thus "the district court properly denied relief" on the petitioner's claim that he was

wrongfully denied a witness).

       As explained below, none of the evidence Mr. Mayfield identifies was material or

exculpatory. As a result, the denial of his requests did not deprive him of due process.

       1. Nurse Landis

       At screening, Mr. Mayfield asked to call Nurse Landis to testify regarding his medications

and medical conditions. Dkt. 7-4. Nurse Landis did not testify at the disciplinary hearing or provide

a written statement. However, Nurse Wright and Dr. Byrd both provided written statements

identifying Mr. Mayfield's medications, and Dr. Byrd's statement explained the effects of those

medications. Dkts. 7-11, 7-12. The information Mr. Mayfield sought to present by calling Nurse

Landis still ended up in front of the hearing officer; it was merely presented by different witnesses.

Mr. Mayfield has not explained what additional information Nurse Landis could have provided if

she was called to testify at the disciplinary hearing—much less how that information would have

undermined the case against him. Mr. Mayfield has not carried his burden of establishing that any

evidence from Nurse Landis would have been material or exculpatory.

       2. Officer Thompson's Disciplinary Record

       Mr. Mayfield asserts that he was denied due process because his request for Officer

Thompson's disciplinary record was denied. Dkt. 7-9. Mr. Mayfield explains that he requested this

evidence "to get a better understanding" of Officer Thompson's "infraction history on his Officer




                                                  6
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 7 of 8 PageID #: 91




prison record." Dkt. 10 at 12. But Mr. Mayfield has not explained how Officer Thompson's

infraction history would be relevant to WVS 19-06-0004.

       Mr. Mayfield was charged with leaving feces in the shower. He admits that he did so. No

evidence in Officer Thompson's personnel record would undermine the undisputed fact that Mr.

Mayfield committed the actions of which he was accused.

       3.   Dr. Byrd

       Dr. Byrd declined in his written statement to answer Mr. Mayfield's questions about the

possibility that the pepper spray and his medication caused him to defecate involuntarily. Dkt. 7-

11. Mr. Mayfield argues that the hearing officer denied him due process by refusing to allow him

to ask follow-up questions to Dr. Byrd on that subject. Dkt. 10 at 12.

       Even if Dr. Byrd appeared at the disciplinary hearing and testified exactly in line with Mr.

Mayfield's defense—that Mr. Mayfield defecated involuntarily due to the pepper spray and his

medications—Mr. Mayfield has not provided any reason to find that this testimony would

undermine his guilt or lead the hearing officer to a different decision. Mr. Mayfield was not

disciplined for defecating—intentionally or otherwise. He was disciplined for leaving feces in the

shower. Mr. Mayfield admits that he did just that. Accordingly, the Court cannot find that any

further questioning of Dr. Byrd would have yielded material or exculpatory evidence.

                                         IV. Conclusion

       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. Mr. Mayfield's petition does not identify any arbitrary

action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

relief he seeks. Accordingly, Mr. Mayfield's petition for a writ of habeas corpus must be DENIED

and the action dismissed with prejudice. Judgment consistent with this Entry shall now issue.



                                                 7
Case 2:19-cv-00466-JPH-DLP Document 13 Filed 06/11/20 Page 8 of 8 PageID #: 92




SO ORDERED.

Date: 6/10/2020



Distribution:

CAMERON MAYFIELD
178522
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Frances Hale Barrow
INDIANA ATTORNEY GENERAL
frances.barrow@atg.in.gov




                                      8
